Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are presented for examination.  Claims 10-20 are withdrawn from consideration.
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. The current title is imprecise.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/16/20 was considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,591174. Although the claims at issue are not identical, they are not patentably distinct from each other because they are essentially similar in scope. They are not patentably distinct from each other because In view of the “obviousness-type” double patenting rational enunciated in Georgia Pacific Crop v United States Gypsum Co., 52 USPQ2d 1590, U.S. Court of Appeals Federal Circuit 1999, instant application claims 1-9 and merely define an obvious variation of the invention claimed in the US Patent No. 10,591174.
After analyzing the language of the claims, initially it should be noted that the Patent No. 10,591174, having the same inventive entity. The Assignee in all applications is the same. 
Claim 1 of the instant application is anticipated by patent claim 1 in that claim 1 of the patent contains all the limitations of claim 1 of the instant application. Claim 1 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting. In re Berg, 140 F.3d1428, 1431, 46 USPQ2d 1226, 1229 (Fed. Cir. 1998).
A comparison of the independent claims in the instant application and US patent application are shown in the table below.
Instant application 16/880342 
US Patent No. 10,591174
1. A controller for an HVAC device of a building management system comprising 
a communications bus, a plurality of field devices connected to the communications bus;  and a cloud service comprising a machine learning engine, the controller comprising: an interface configured to be communicably 

plurality of field devices connected to the communications bus;  a cloud service comprising a machine learning engine;  and a controller for an HVAC device, wherein the controller is communicably connected to the communications 

communications bus;  compile a list of connected field devices from the plurality of field devices connected to the communications bus;  receive sample 
data from the connected field devices;  transmit the sample data from the connected field devices to the cloud service;  receive at least one identifying characteristic for each of the connected field devices from the cloud service, and select a control logic file for the HVAC device based at least in part on the identifying characteristics. 


					Reasons for Allowance
11.	The following is an examiner’s statement of reasons for allowance: 
The prior art of records do not teach or suggest, individually or in combination teaches of a controller for an HVAC device of a building management system comprising 
a cloud service comprising a machine learning engine, the controller comprising: an interface configured to be communicably connected to the communications bus;  and a processor configured to: transmit messages through the communications bus to the plurality of field devices connected to the communications bus; compile a list of the field devices connected to the communications bus;  receive sample data from the field devices;  transmit the sample data from the field devices to the cloud service;  and receive at least one identifying characteristic for each of the field devices from the cloud service.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN CAO whose telephone number is (571)272-3664.  The examiner can normally be reached on M-F 6:30 am-2:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

July 13, 2021
/CHUN CAO/Primary Examiner, Art Unit 2115